Case 1:19-cv-05574-AT Document 164 Filed 04/12/21 Page 1 of 2
          Case 1:19-cv-05574-AT Document 164 Filed 04/12/21 Page 2 of 2


trials during the COVID-19 pandemic, will seek to schedule a jury trial for July 19, 2021. In
accordance with Paragraph V.H of the Court’s Individual Practices, trial will be conducted from
9:00 a.m. to 2:15 p.m. with a break from 11:15 to 11:45 a.m. During the jury selection and jury
deliberation phases, court will be in session from 9:00 a.m. to 5:00 p.m. with a break from 1:00
to 2:00 p.m.

       Prior to the final pre-trial conference, counsel for both parties, along with the parties
themselves, shall meet in person for at least one hour to discuss settlement of this matter.

       SO ORDERED.

Dated: April 12, 2021
       New York, New York




                                                  2
